Citation Nr: 1033042	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-33 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to June 16, 2005, for the 
award of a total disability evaluation based on individual 
unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active duty service with the United States Navy 
from October 1954 to June 1955.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which awarded TDIU effective June 16, 
2005.  A notice of disagreement to the effective date assigned 
was received in December 2005, a statement of the case was issued 
in September 2006, and a substantive appeal was received in 
October 2006.  


FINDINGS OF FACT

1.  VA treatment and hospitalization records dated July 31, 2003, 
constitute a claim of entitlement to increased evaluation, to 
include consideration of TDIU, for his service connected 
psychiatric disorder.

5.  It was not factually ascertainable that the Veteran was 
unemployable due to his service-connected major depressive 
disorder prior to June 16, 2005.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than 
June 16, 2005, for the award of TIDU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.157, 3.340, 3.341, 4.16, 4.19, 4.25 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

This appeal arises from the Veteran's disagreement with the 
initial effective date following the grant of entitlement to 
TDIU.  Once service connection or initial entitlement is granted 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The record in this case includes VA 
treatment records and a VA examination report.  The examiner made 
all required findings and supported his conclusions with a 
clearly stated rationale; the examination is adequate.  When 
seeking treatment at the VA, the Veteran indicated that he was 
frustrated that his Social Security Administration (SSA) benefits 
were decreased due to a "windfall" law passed in Congress many 
years prior because of his Civil Service retirement.  As the 
Veteran was receiving SSA benefits for retirement purposes and 
not due to his service-connected disability and he has never 
indicated that there are SSA records pertinent to the instant 
claim, these records are not relevant and, in turn, it would be 
unnecessary to remand this case to obtain such records.  The 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

II.  Analysis

The Veteran is seeking an earlier effective date for the award of 
TDIU.  Specifically, he claims that as his last day of employment 
was in January 2004, the effective date for his award of TDIU 
should be February 1, 2004.  

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically provided 
otherwise, the effective date for the increase shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the claim for increase.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Law and regulation also 
specifically provide that the effective date of an award of 
increased compensation shall be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if any application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If 
the increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the effective 
date would be the date of increase.  See generally Harper v. 
Brown, 10 Vet. App. 125 (1997).

On June 16, 2005, VA received a formal claim for increased 
schedular evaluation for service connected major depression.  The 
Veteran specifically referenced his inability to obtain or retain 
employment due to his psychiatric illness, and the TRO therefore 
properly inferred a claim for entitlement to TDIU.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  

However, the Veteran also specifically referenced dates of VA 
treatment and hospitalization.  Such can constitute claims for 
increased evaluation.  38 C.F.R. § 3.157.  

The RO considered a July 2003 hospitalization, but found that 
because improvement was shown after discharge, no chronic 
worsening of the disability was factually ascertainable.  
Inherent in this finding is a concession that the July 31, 2003, 
hospital admission for psychiatric care is an informal claim for 
increased evaluation under 38 C.F.R. § 3.157.  Further, as the 
hospitalization records also refer to the impact of the 
disability on the Veteran's ability to work, this informal claim 
also includes a claim for TDIU.  Parker v. Brown, 7 Vet. App. 116 
(1994); Norris v. West, 12 Vet. App. 413 (1999); Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009). The Board agrees with 
the RO, and finds that the date of receipt of claim for both 
increased schedular evaluation and TDIU was July 31, 2003.

Determination of the earlier effective date of receipt of a claim 
does not end the inquiry, however.  Factual entitlement to the 
benefit sought must also be established; if entitlement is shown 
only after receipt of the claim, that date controls.  See 
generally Harper v. Brown, 10 Vet. App. 125 (1997).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, 
however, there is only one such disability, it shall be ratable 
at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is 
for consideration where the veteran is unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances, apart from any nonservice-
connected conditions and advancing age, which would justify a 
total rating based on unemployability.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) 
(providing for an extra-schedular disability when there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization).  A finding that the Veteran is 
capable of obtaining and retaining employment renders 
consideration of extraschedular entitlement irrelevant.

Entitlement to a total rating must be based solely on the impact 
of the veteran's service-connected disabilities on his ability to 
keep and maintain substantially gainful employment.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, 
the central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.  A high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose, 4 Vet. App. at 363. 

VA treatment records reveal that in July 2003, the Veteran sought 
treatment for increased mental health symptomatology he 
attributed to ongoing difficulties with a supervisor at work.  He 
was assigned a Global Assessment of Functioning (GAF) score of 30 
on admission, due to homicidal ideation towards his supervisor, 
anxiety, increased alcohol use, and a fear of aggressive 
behavior.  

A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV)).  A score of 21 to 30 indicates that 
behavior is considerably influenced by hallucinations or 
delusions OR there is serious impairment in communication or 
judgment OR the ability to function in almost all areas is 
seriously impaired.  A score of 31-50 indicates "[s]ome 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) OR major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school)."  A score of 41-50 illustrates "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  A score of 61-70 illustrates "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id. 

The Veteran was admitted, but only for one day.  At discharge, a 
GAF of 60 was assigned following adjustment of his medications.  
Subsequent treatment records show that the Veteran did well on 
the new medications; in October 2003, his GAF score was 70.

In January 2004, the Veteran reported that he had retired as a VA 
PTSD counselor at the beginning of the month, rather 
unexpectedly, because he was having increased symptoms due to 
work conflicts.  A GAF score of 65 was assigned at that time.  
The GAF score increased to 70 by the end of February; the Veteran 
reported that he was doing well following his removal from the 
stressful work environment.  He did indicate that he missed 
working, but over the next several months the Veteran reported 
that he was engaging in more social and recreational activities, 
and he was generally doing well.  There were short, episodic 
reports of depression and loneliness, such as in September 2004, 
but the Veteran also began looking for low stress part time 
employment to stay busy.  After a high GAF of 85 in May 2004, a 
GAF score of 70 was assigned in November 2004, despite reports 
that the Veteran had little luck with his job search and had his 
SSA benefits reduced by a Windfall provision in the law.  On June 
2, 2005, the Veteran reported that he was doing well and his 
depression was largely in remission.  He did state he had a rough 
couple of months, but he was dealing with events.  He wanted to 
go back to school in light of his lack of success in finding 
work.  His treating doctor therefore wrote a letter for 
vocational rehabilitation training, stating that he had a current 
GAF score of 80.

A VA examination was conducted in August 2005.  The examiner did 
not review the claims file, but did review VA treatment notes, 
discussed above.  He stated that the Veteran appeared much more 
depressed and anxious than was reflected in the treatment 
records.  The Veteran did state that his anti-depressant 
medication had run out.  He also reported recent suicidal 
ideation, and had slept with a gun on his pillow two months 
prior.  He had difficulty sleeping and concentrating, and 
reported that he had no social life; he was not speaking to his 
daughter.  He watched TV and thought about his retirement.  The 
examiner stated that the Veteran's mood was depressed and 
anxious, but there was no thought disorder or cognitive 
impairment.  A GAF score of 48 was assigned.  The doctor opined 
that based on his review of treatment notes, the GAF score of 48 
would be applied over the entire previous year, and his service 
connected disability would prevent him from keeping a job.  Based 
on this examination report, the RO granted an increased 70 
percent evaluation for major depression and entitlement to TDIU 
effective from June 16, 2005.

Although the August 2005 examiner indicates that a lower GAF 
score should have been assigned since at least August 2004, the 
Board finds more credible and probative the regular progress 
notes by the Veteran's treating doctors.  These providers saw the 
Veteran more regularly and are in a better position to assess his 
disability, and they also observed the veteran first hand.  The 
VA examiner, on the other hand, is able only to interpret the 
statements of another doctor, through the prism of the Veteran's 
current demeanor.  Moreover, the August 2005 examiner notes that 
his assessment was based on reports and observations made when 
the Veteran was not taking his medications, which all doctors and 
the Veteran (a qualified PTSD counselor) consistently reported 
were effective in controlling his symptoms. 

The VA treatment records prior to June 16, 2005, while showing 
periodic episodes of increased symptomatology, demonstrate that 
the Veteran was generally functioning well after removing himself 
from the conflict with a supervisor.  His moods did wax and wane, 
but overall he remained focused and coped well with life changes.  
As shown by his very high GAF scores, the Veteran's social and 
occupational impairment over this period was minimal.  At no time 
was the Veteran shown to be unable to obtain or retain 
substantially gainful employment prior to June 16, 2005.  The 
preponderance of the evidence is against the claim.

As entitlement to TDIU was not factually ascertainable prior to 
the currently assigned effective date, an earlier effective date 
for entitlement to TDIU is not warranted.


ORDER

An effective date earlier than June 16, 2005 for entitlement to a 
TDIU is denied. 





____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


